261 F.2d 836
James W. DICKEY, Appellant,v.KAISER ALUMINUM & CHEMICAL SALES, INC., Appellee.
No. 13483.
United States Court of Appeals Sixth Circuit.
December 17, 1958.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Charles J. McNamee, Judge.
William C. Lodge, Columbiana, Ohio, Wise, Roetzel, Maxon, Kelly & Andress, Akron, Ohio, for appellant.
Robert G. McCreary, Jr., and Robert S. Burton, Cleveland, Ohio, for appellee.
Before ALLEN, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
A default judgment was entered in the District Court against the appellant on May 6, 1957. On May 25, 1957, appellant moved to set aside the judgment, which motion was overruled by order of July 5, 1957. On September 20, 1957, appellant filed a second motion to set aside the judgment and a motion to quash service and dismiss. On November 14, 1957, the District Court overruled the motions. On December 14, 1957, appellant filed his Notice of Appeal from the order of November 14, 1957.


2
It is ordered that appellee's motion to dismiss the appeal be sustained. Rule 73(a), Rules of Civil Procedure, 28 U.S. C.A.; Marten v. Hess, 6 Cir., 176 F.2d 834; Deena Products Co. v. United Brick & Clay Workers, 6 Cir., 195 F.2d 612, certiorari denied 344 U.S. 822, 73 S. Ct. 21, 97 L. Ed. 640.